            Case 2:20-cv-01351-RAJ-BAT Document 33 Filed 04/16/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KENNETH JOHANSEN,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01351-RAJ-BAT

10           v.                                            ORDER GRANTING UNOPPOSED
                                                           MOTION TO FILE UNDER SEAL
11   EFINANCIAL LLC,                                       CERTAIN SUMMARY JUDGMENT
                                                           EXHIBITS
12                              Defendant.

13          The Court GRANTS Defendant's unopposed motion to file under Seal. The Court finds:
14   1) Plaintiff’s legitimate interest in ensuring the privacy of his personal identifying
15   information and health information warrants the relief sought; 2) If this information is not sealed,
16   Plaintiff could be exposed to some harm; and 3) While Defendant has filed redacted versions of
17   the exhibits, Plaintiff’s provision of this information plays a central role in Defendant’s Motion
18   for Summary Judgment. Accordingly, the Court ORDERS Defendant Efinancial LLC's Motion
19   to Seal (Dkt.29) is GRANTED.
20          DATED this 16th day of April, 2018.
21

22                                                                A
                                                           BRIAN A. TSUCHIDA
23                                                         United States Magistrate Judge


     ORDER GRANTING UNOPPOSED MOTION
     TO FILE UNDER SEAL CERTAIN
     SUMMARY JUDGMENT EXHIBITS - 1
